Exhibit 10.7

English Translation

Business Operation Agreement

Beijing Sohu New Era Information Technology Co., Ltd.

And

Beijing Yi He Jia Xun Information Technology Co., Ltd.

And

Gang Fang, Yanfeng Lv

August 30, 2011

This Business Operation Agreement (hereinafter referred to as the “Agreement”)
is entered into by and among the following parties on August 30, 2011:

 

Party A: Beijing Sohu New Era Information Technology Co., Ltd., Registered
Address: Level 15, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing

 

Party B: Beijing Yi He Jia Xun Information Technology Co., Ltd., Registered
Address: Room 801, Sohu Internet Plaza, Zhongguancun East Road, Haidian
District, Beijing

 

Party C: Gang Fang, Address: Sohu Internet Plaza, Zhongguancun East Road,
Haidian District, Beijing

 

Party D: Yanfeng Lv, Address: Sohu Internet Plaza, Zhongguancun East Road,
Haidian District, Beijing

In this Agreement, Party A, Party B, Party C and Party D are referred to as the
“parties” collectively or “a party” individually.

Whereas:

 

1 Party A is a wholly foreign-invested limited liability company incorporated
and existing under laws of the People’s Republic of China.

 

2 Party B is a domestic limited liability company incorporated and existing
under laws of the People’s Republic of China, and Party C and Party D are
shareholders of Party B.

 

3 Party A and Party B have established business relationship by signing
agreements including Exclusive Technical Consultancy and Service Agreement,
whereby Party B shall pay various fees and amounts to Party A, and day-to-day
business activities of Party B will therefore substantially affect its ability
to pay the fees and amounts to Party A.



--------------------------------------------------------------------------------

Therefore, the parties hereto reach the following Agreement for performance
through friendly negotiation and on the principle of equality and mutual
benefit:

 

I. Non-performance Obligation

In order to ensure performance of Party B under the agreements signed with Party
A and all obligations it bears to Party A, Party B and its shareholders, namely
Party C and Party D, hereby acknowledge and agree that, unless with the prior
written consent of Party A or other parties designated by Party A, Party B will
not conduct any transaction that may substantially affect its assets, business,
staff, obligations, rights or corporate operations, including but not limited to
the following transactions:

 

  1. Sell, assign, mortgage or otherwise deal with any asset, business or
revenue, or allow the setting of any other security interest thereon (except for
those occurring in the due course of business or in day-to-day business
operations, or those already disclosed to Party A and with the explicit prior
written consent of Party A).

 

  2. Conclude any transaction that will substantially and negatively affect its
assets, liabilities, operations, stock equity or other lawful rights (except for
those occurring in the due course of business or in day-to-day business
operations, or those already disclosed to Party A and with the explicit prior
written consent of Party A).

 

  3. Distribute any form of dividends or bonuses to shareholders of Party B.

 

  4. Incur, inherit, guarantee or permit the existence of any debts, except for
(i) debts occurring in the due course of business or in day-to-day business
operations other than in the form of loans, (ii) debts already disclosed to
Party A and with the explicit prior written consent of Party A.

 

  5. Pass shareholders’ meeting resolutions to increase or decrease the
Company’s registered capital, or otherwise change the structure of registered
capital.

 

  6. Make whatsoever form of addition, alteration or modification to the
Company’s articles of association or change the business scope of the Company.

 

  7. Change or dismiss any director or replace any senior executive of the
Company.

 

  8. Change the Company’s normal business procedures or amend any major internal
rules and bylaws of the Company.

 

  9. Make major adjustments to the Company’s business model, marketing strategy,
business guidelines or customer relations.

 

  10. Conduct any activity beyond the normal business scope of the Company or
operate the Company in a manner that is inconsistent with the past manner or
that is unusual.

 

  11. Merge or consolidate with any person, or acquire any person or invest in
any person.



--------------------------------------------------------------------------------

II. Business Management and Staffing

 

  1. Party B and its shareholders, namely Party C and Party D, hereby agree to
accept the recommendations that Party A may provide to them with regard to
employment and dismissal of employees, day-to-day business management and the
financial management system of the Company, and to implement the recommendations
faithfully.

 

  2. Party B and its shareholders, namely Party C and Party D, hereby agree that
Party C and Party D will elect the persons nominated by Party A as directors of
Party B according to the procedures set forth by laws, regulations and the
Company’s articles of association, cause the directors to elect the person
recommended by Party A as Chairman of the Company, and appoint the persons
designated by Party A as General Manager, Financial Director and other senior
executives of Party B.

 

  3. The aforesaid directors or senior executives nominated by Party A will lose
the capacity of assuming any office in Party B if and when they leave Party A
either voluntarily or through termination of employment by Party A. In that
situation, Party B, Party C and Party D will immediately remove the said persons
from any and all positions they hold in Party B, and will immediately elect and
employ the other persons designated by Party A to assume the positions.

 

  4. For the purpose of Paragraph 3 of the present article, Party C and Party D
will take any and all necessary internal and external procedures of the Company
to fulfill the aforesaid dismissal and employment procedures as required by
laws, the articles of association of the Company and the provisions of this
Agreement.

 

  5. Each of Party C and Party D hereby respectively agrees that it will sign
the power of attorney of the content shown in the attachment hereto when
executing this Agreement, by which Party C and Party D will irrevocably
authorize the individual appointed by Party A or the board of directors (or
Executive Director) of Party A (hereinafter referred to as “Representative of
Party A”) to exercise on their behalf the rights they enjoy as shareholders, and
to exercise all shareholder’s voting powers in the name of shareholders at
shareholders’ meetings of Party B. Party C and Party D further agree that they
will replace, from time to time and as requested by Party A, the representative
of Party B authorized in the aforesaid power of attorney.

 

III. Entire Agreement and Amendments to Agreement

 

  1. The parties hereby acknowledge that this Agreement is the equitable and
reasonable agreement reached by and among them on the basis of equality and
mutual benefit. In the event of any inconsistence, this Agreement shall prevail
over all discussions, negotiations and written covenants reached among the
parties with regard to the subject matter hereof prior to execution of this
Agreement.

 

  2. Any and all amendments, additions or changes to this Agreement shall be
made in writing and shall take effect only if stamped by Party A and Party B and
signed by Party C and Party D. The parties’ amendments and additions to this
Agreement shall constitute an integral part of and enjoy equal legal
effectiveness as this Agreement.



--------------------------------------------------------------------------------

IV. Confidentiality Clause

 

  1. The parties agree to endeavor to take all reasonable measures to keep in
confidence the execution, terms and conditions as well as performance of this
Agreement, and the confidential data and information of any party that another
party may know or access during performance of this Agreement (hereinafter
referred to as “Confidential Information”), and shall not disclose, make
available or assign such Confidential Information to any third party without the
prior written consent of the party providing the information.

 

  2. The above restriction is not applicable to:

 

  (a) information that has already become generally available to the public at
the time of disclosure;

 

  (b) information that, after the time of disclosure, has become generally
available to the public not because of the fault of any party hereto;

 

  (c) information that any party hereto can prove that it has already possessed
before the time of disclosure and that has not been directly or indirectly
acquired from any other party hereto; and

 

  (d) the foregoing Confidential Information that any party hereto is obliged to
disclose to relevant governmental authorities or stock exchanges, among others,
as required by law, or that any party hereto discloses to its direct legal
counsels and financial advisors as needed during its due course of business.

 

  3. The parties agree that this clause will continue to remain valid and
effective regardless of any alteration, cancellation or termination of this
Agreement.

 

V. Effectiveness and Term of Agreement

 

  1. This Agreement shall take effect after being stamped by Party A and Party B
and signed by Party C and Party D and as of the first written date of execution.

 

  2. This Agreement shall remain valid for ten years from the date of
effectiveness unless Party A cancels it early. Before expiration of this
Agreement, and if requested by Party A, the parties shall extend the term of
this Agreement and sign a new Business Operation Agreement or continue to
perform this Agreement as requested by Party A.



--------------------------------------------------------------------------------

VI. Termination

 

  1. If any agreement between Party A and Party B terminates or expires, Party A
will have the right to determine whether or not to terminate all agreements
between Party A and Party B, including but not limited to Exclusive Technical
Consultancy and Service Agreement.

 

  2. Within the term of validity of this Agreement, none of Party B or its
shareholders, namely Party C and Party D, shall terminate this Agreement early.
Party A shall have the right to terminate this Agreement by giving a written
notice of 30 days at any time to Party B and the shareholders.

 

  3. The parties may terminate this Agreement as they unanimously agree through
negotiation.

 

VII. Governing Law and Settlement of Disputes

 

  1. Governing Law

The execution, effectiveness, performance, construction and interpretation of
and the settlement of disputes over this Agreement shall be governed by Chinese
laws.

 

  2. Arbitration

When any dispute occurs among the parties with regard to the interpretation and
performance of any clauses herein, the parties shall seek settlement of the
dispute through good-faith negotiation. If the parties cannot reach any
agreement on settlement of the dispute within thirty (30) days after any of the
parties sends to the other parties the written notice requesting resolution
through negotiation, any party hereto may refer the dispute to China
International Economic and Trade Arbitration Commission for determination
according to the arbitration rules of the said Commission as then prevailing.
Arbitration shall occur in Beijing and the language of arbitration shall be
Chinese. The arbitration ruling shall be final and binding upon all of the
parties. This clause shall survive regardless of termination or cancellation of
this Agreement.

 

VIII. Force Majeure

 

  1. Force majeure shall refer to all events that are uncontrollable and
unforeseeable by a party hereto or that are inevitable even if foreseeable and
prevent that party from performing or from fully performing the obligations
hereunder. Such events include, without limitation to, any strikes, factory
closedowns, explosions, marine perils, natural disasters or acts of public
enemy, fire, floods, destructive activities, accidents, wars, riots, rebellions
and any other similar events



--------------------------------------------------------------------------------

  2. If a force majeure event occurs and prevents the affected party from
performing any obligation hereunder, the obligation so prevented shall be
suspended throughout the duration of the force majeure event and the date of
performance of the obligation shall be automatically extended to the date of
completion of the force majeure event, and the party so prevented from
performing the obligation shall not be subject to any punishment.

 

  3. The party encountering a force majeure event shall immediately give a
written notice to the other parties, and deliver appropriate proof of the
occurrence and duration of the force majeure event. The party encountering a
force majeure event shall also make any and all reasonable efforts to terminate
the force majeure event.

 

  4. Once a force majeure event occurs, the parties shall immediately negotiate
to find an equitable solution, and shall also make any and all reasonable
efforts to minimize the consequences of the force majeure event.

 

  5. If a force majeure event lasts for over ninety (90) days and the parties
cannot reach any agreement on an equitable solution, any party shall then have
the right to terminate this Agreement. Upon termination of the Agreement as per
the foregoing provision, no further rights or obligations will accrue to any of
the parties, provided that the rights and obligations of each party that already
accrue as of the date of termination of this Agreement shall not be affected by
the termination.

 

IX. Miscellaneous

 

  1. The written consents, recommendations, appointments hereunder that involve
Party A and other decisions with material influence on day-to-day operations of
Party B shall be made by the board of directors of Party A.

 

  2. Party C and Party D undertake that all provisions herein shall remain
legally binding upon them regardless of any future change that may occur to
their respective percent of shareholding in Party B, and that the provisions
herein shall apply to all stock equity that Party C and Party D may hold in
Party B, unless the percent of shareholding in Party B of Party C, Party D or
Party D becomes null.



--------------------------------------------------------------------------------

  3. Notices

Notices or other correspondence to that any party hereto shall give as required
by this Agreement shall be made in writing and in Chinese and delivered by
person (including express mail service) or by registered airmail. All notices
and correspondence shall be sent to the following addresses unless any otherwise
address has been informed by written notification:

 

Party A:    Beijing Sohu New Era Information Technology Co., Ltd. Address:   
Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing Postcode:
   100084 Party B:    Beijing Yi He Jia Xun Information Technology Co., Ltd.
Address:    Sohu Internet Plaza, Zhongguancun East Road, Haidian District,
Beijing Postcode:    100084 Party C:    Gang Fang Address:    Sohu Internet
Plaza, Zhongguancun East Road, Haidian District, Beijing Party D:    Yanfeng Lv
Address:    Sohu Internet Plaza, Zhongguancun East Road, Haidian District,
Beijing

 

  4. Service of Notices

Notices and correspondence shall be deemed as being served as per the following
terms:

 

  (a) If delivered by person (including by express mail service): on the date of
sign-in by the receiving party.

 

  (b) If delivered by registered mail: on the 3rd day from the date of receipt
issued by the post office.

 

  5. Severity of Agreement

Without affecting other terms and conditions of this Agreement, if any provision
or part of this Agreement is held invalid, unlawful or unenforceable according
to Chinese laws or is against public interest, the effectiveness, validity and
enforceability of the terms and conditions in all other parts of the Agreement
shall not be affected and impaired in any way. Both parties shall negotiate in
good faith to discuss and determine a clause to satisfaction of both parties in
order to replace the invalid provision.

 

  6. Successors and Assignees

This Agreement shall be equally binding upon each party’s lawful successors and
assignees.

 

  7. Waivers

The failure or delay of any party hereto in exercising any of its rights
hereunder shall not be regarded as its waiver of the right and single exercise
of any right shall not prevent future exercise of any other right.

 

  8. Language and Counterparts

 

  9. This Agreement is executed in Chinese in FOUR identical copies, of which
each party respectively holds ONE and all enjoy equal legal effectiveness.



--------------------------------------------------------------------------------

(There is no text hereinafter. Followed is the signing page)



--------------------------------------------------------------------------------

(This page contains no text and is the signing page)

 

Party A: Beijing Sohu New Era Information Technology Co., Ltd. (Seal) Party B:
Beijing Yi He Jia Xun Information Technology Co., Ltd. (Seal) Party C: Gang Fang
(Signature) Party D: Yanfeng Lv (Signature)